


109 HR 5454 : To authorize salary adjustments for

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5454
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To authorize salary adjustments for
		  Justices and judges of the United States for fiscal year 2007.
	
	
		1.Authorization of salary
			 adjustments for Federal justices and judgesPursuant to section 140 of
			 Public Law
			 97–92, Justices and judges of the United States are authorized
			 during fiscal year 2007 to receive a salary adjustment in accordance with
			 section
			 461 of title 28, United States Code.
		
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
